Citation Nr: 1744630	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  14-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as a result of herbicide agent exposure.

2.  Entitlement to service connection for diabetes mellitus (DM), type II, to include as a result of herbicide agent exposure.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1963 and March 1972 to August 1973.  During his second tour of duty in the Air Force, he served at the U-Tapao Royal Thai Air Force Base (AFB) for three months.  See August 1973 DD-214 Form.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California (January 2010) and Oakland, California (February 2016).  The January 2010 rating decision denied service connection for bilateral hearing loss and DM while the February 2016 rating decision denied service connection for ischemic heart disease.  Since the January 2010 rating decision, jurisdiction has moved to the RO in Oakland, California.  See, e.g., February 2015 and May 2017 Forms VA 8.   

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.  At the Board hearing, the Veteran submitted additional evidence and waived consideration of this evidence by the AOJ.  See July 2017 Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  On July 26, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the bilateral hearing loss service connection issue is requested.

2.  While stationed at U-Tapao RTAFB, the Veteran served near the air base perimeter and therefore in-service herbicide agent exposure is conceded on a facts found basis.

3.  The Veteran has DM.

4.  The Veteran has ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria to establish service connection for DM have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria to establish service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Entitlement to Service Connection for Bilateral Hearing Loss Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issue of entitlement to service connection for bilateral hearing loss.  As to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for bilateral hearing loss and it is dismissed.

II.  Duties to Notify and to Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

III.  Service Connection

The Veteran filed for entitlement to service connection for DM in January 2009 and ischemic heart disease in July 2015.    

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  
Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Further, a Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f) (West 2014 & Supp. 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  

Similarly, VA has established a procedure for verifying a Veteran's exposure to herbicide agents in Thailand during the Vietnam Era.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5 (herein M21-1); Compensation and Pension Service Bulletin, May 2010.  VA "has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes," as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  See Compensation and Pension Service Bulletin, May 2010.  The May 2010 Compensation and Pension Service Bulletin stated that "[s]pecial consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases" and that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  

Under the procedures outlined in the M21-1, if a Veteran served at certain RTAFBs, including U-Tapao RTAFB, during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.  In order to benefit from the presumption of service connection for diseases associated with herbicide agents exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e), which include ischemic heart disease (including atherosclerotic cardiovascular disease such as coronary artery disease) and DM.    

Here, there is no material dispute that the Veteran was diagnosed with and treated for ischemic heart disease and DM.  Specifically, the Veteran had mild to moderate proximal left anterior descending coronary artery atherosclerosis which required a stent.  See December 1999 private medical treatment record.  The medical record is also replete with references to coronary artery disease and DM.  See March 2010 VA treatment record.  There is also no material dispute that he served in Thailand during the Vietnam War at U-Tapao RTAFB as an aircraft maintenance technician.  See, e.g., August 1973 DD-214 Form.  

Therefore, the crux of this case centers on whether the Veteran was exposed to herbicide agent while stationed in Thailand.  At his Board hearing, the Veteran stated he was an aircraft mechanic in U-Tapao from April 1973 to August 1973.  Specifically, he was assigned to repair and claim "B-52" and casing "135" areas.  See July 2017 Board hearing.  He clarified that he was at the air strip everyday and went from "one end to the other, by means of a vehicle."  Id.  Importantly, he said the perimeter of the base was "just behind [his] back."  As a corollary to his testimony, the Veteran submitted several maps of U-Tapao which pinpoint where he worked.  He identifies and marks two "hammerhead" areas where he worked in close proximity to the perimeter wall.  See July 2017 U-Tapao maps.  These maps and photographs tend to confirm the geographic locations he referred to during the hearing.  In reference to this claim, the Veteran also averred that "part of [his job] as an aircraft maintenance mechanic was to drive to the perimeter road and dismount and repair aircraft and recover aircraft that had to abort take off and those that crash on landing.  This was often at the perimeter and fence line of the base."  See December 2015 Veteran statement.  

The Board finds that the Veteran's testimony and corresponding evidentiary record constitutes competent and credible evidence establishing that (a) the Veteran served at U-Tapao air base in Thailand, and (b) this included work near the air base perimeter.  With these two facts established, it is VA's policy to assume exposure to herbicide agent.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.  

Because it is presumed that ischemic heart disease and DM result from herbicide agent exposure, a nexus to service is established under 38 C.F.R. § 3.307.  Thus, entitlement to service connection for coronary artery disease and DM is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    


ORDER

Service connection for bilateral hearing loss is dismissed.

Service connection for ischemic heart disease is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for diabetes mellitus, type II, is granted, subject to the laws and regulations governing the award of monetary benefits.    




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


